         Case 1:19-cr-00291-LAP Document 224
                                         225 Filed 02/11/21
                                                    02/12/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     February 11, 2021

BY ECF
The Honorable Loretta A. Preska
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     United States v. Abiola Olajumoke, 19 Cr. 291 (LAP)

Dear Judge Preska:

       The parties respectfully request the Court adjourn the conference in the above-referenced
matter scheduled for February 22, 2021. That conference was scheduled so the Court could
consider any pretrial motion filed by defendant Abiola Olajumoke, but the defendant has not filed
and does not plan to file any pretrial motion. Accordingly, the parties jointly request the February
22 conference be adjourned.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney


                                                 By: /s/                            .
                                                    Daniel H. Wolf / Rebecca T. Dell
                                                    Assistant United States Attorneys
                                                    (212) 637-2337 / 2198
                                           Counsel shall confer and inform the Court by
cc:    Joshua L. Dratel, Esq. (by ECF)     letter no later than February 19, 2021 how they
                                           propose to proceed. In order to allow counsel
                                           time to confer and report, time is excluded from
                                           calculation under the Speedy Trial Act until
                                           February 19, 2021.

                                           SO ORDERED.

                                           Dated:           February 12, 2021
                                                            New York, New York


                                           ________________________________
                                           LORETTA A. PRESKA, U.S.D.J.
